COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                      NOS.  02-08-417-CR
       02-08-418-CR
 
 
NATHAN DERREN MALONE                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM THE 371ST
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Nathan Derren Malone attempts to appeal
the judgments sentencing him, pursuant to plea bargains, to four years=
deferred adjudication community supervision for possession of a controlled
substance of less than one gram (cocaine) and for possession of a controlled
substance of less than one gram (heroin). 
The trial court=s certifications state that
these cases are Aplea-bargained . . . and the
defendant has NO right of appeal.@   
Accordingly, on November 17, 2008, we informed
Malone by letter that this court would dismiss his appeals unless he or any
party desiring to continue these appeals filed a response showing grounds for
continuing them on or before December 1, 2008. 
We received no response.
Rule 25.2(a)(2) limits the right to appeal in a
plea-bargain case to those matters that were raised by written motion filed and
ruled on before trial or to those cases in which the appellant obtained the
trial court=s permission to appeal.  See Tex. R. App. P. 25.2(a)(2)(A), (B).  Neither Malone nor any other party has
indicated that either of these exceptions apply here.  Therefore, we dismiss the appeals.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
PER CURIAM
PANEL:  MCCOY, J.; CAYCE, C.J.;
and LIVINGSTON, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: December 31, 2008




[1]See Tex. R. App. P. 47.4.